EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Diana Lin, registration no. 68388 on 5/18/2022.
The application has been amended as follows: 
In Claims
Cancel claim 14.

15. 	(CURRENTLY AMENDED) The method of claim 17, wherein the set of coordination conditions comprises: when a value is added to the coordination storage and when a run queue is not empty, identifying the other run from the run queue, removing a next value from the coordination storage, and executing the other run using the next value.

17. 	(CURRENTLY AMENDED) A method for code processing, comprising:
 receiving code for a workflow;
identifying suspending expressions within the code;
 segmenting the code into a series of partitions at the suspending expressions;
assigning an identifier to each partition; and
inserting a frame push command at each suspending expression within each partition, wherein each frame push command comprises an identifier for a subsequent partition in the series, a set of variables from the partition, and instructions to push the frame to a run storage;
wherein, during execution for a run for the workflow:
a) a partition of the series is executed;
b) during partition execution, a frame is pushed to a run stack;
c) when the partition execution does not suspend the run, a next partition is determined from a frame popped from the run stack, and a) and b) are repeated for the next partition; and
d) when the partition execution suspends the run, the run stack is stored to persistent storage;
wherein executing the partition code block comprises writing a value to coordination storage shared between runs, 
wherein the value is provided from the coordination storage to another run when a set of coordination conditions are met.

Allowable Subject Matter
Claims 3-13, 15 and 17-19 (renumbered 1-15) are allowed.
The following is an examiner’s statement of reasons for allowance: 
The arguments in applicant’s remarks filed on 5/13/2022 were fully considered and are persuasive. The applicant argued the cited prior art does not teach or suggest the limitations a partition of the series is executed during partition execution, a frame is pushed to a run stack when the partition execution does not suspend the run, a next partition is determined from a frame popped from the run stack, and a) and b) are repeated for the next partition and when the partition execution suspends the run, the run stack is stored to persistent storage (remarks, pages 8-9).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anil Khatri whose telephone number is (571)272-3725. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, W Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANIL KHATRI/            Primary Examiner, Art Unit 2191